08/20/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                      Case Number: DA 20-0055


                                       DA 20-0055
                                    _________________

RYAN JONES,

             Plaintiff and Appellant,

      v.
                                                                 ORDER
MONTANA STATE UNIVERSITY, a Unit of the
Montana University System & Subdivision of the
State of Montana,

             Defendant and Appellee.
                                 _________________

       Appellant Ryan Jones, by counsel, has filed a motion for a 7-day extension of time
within which to file his reply brief.
       IT IS HEREBY ORDERED that motion is GRANTED. Appellant’s reply brief
shall be filed on or before August 31, 2020.
       No further extensions will be granted.




                                                                           Electronically signed by:
                                                                                 Mike McGrath
                                                                    Chief Justice, Montana Supreme Court
                                                                                August 20 2020